Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.  Amended claims 1-2, 4 are noted.
	The amendment dated 03/18/2022 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendment, a portion of the 112 rejection and a portion of the art rejection has been withdrawn.
	Claim 20 is withdrawn from consideration as being directed to a nonelected invention.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with “Provided is”.  The examiner suggests its deletion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 10-11, the phrase “one or more neighboring nitride or dielectric oxide films” is confusing as to what it is referring to as there is no previous recitation of a nitride or oxide film.  The same issue applies to claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (2017/0062224) in view of Zhang et al. (2019/0074219) and Zhang et al. (2019/0341268).
	Fu teaches a method of depositing metal films using metal oxyhalide precursors (title) in which a first reactive gas and a second reactive gas can be sequentially exposed to a substrate to form a tungsten film (0007).  Specifically, the first reactive gas can be tungsten oxyhalide and the second reactive gas comprises hydrogen (0007).  The tungsten oxyhalide can be WOCl4 (0054).  The substrate surface can have a barrier layer such as titanium nitride or a dielectric such as silicon dioxide.  In addition, Fu teaches of depositing a metal layer 104 followed by a bulk metal deposition 116 (0042 and Figure 1).  However, the reference fails to teach etching a substrate.
	Zhang’219 teaches a method producing self-aligned vias (title) by depositing an insulating layer by CVD or ALD (0067).  Specifically, a substrate may be exposed to a pretreatment process to etch the substrate surface prior to deposition (0058).  Zhang’219 also teaches of selective deposition by CVD on top of the conductive lines and insulating layers depending on the desired final product (0071-0081).  It would have been obvious to etch the substrate prior to deposition in Fu because Zhang’219 teaches of etching the substrate prior to deposition.
	In addition, the reference fails to teach etching with WOCl4.  Zhang’268 teaches of selective etching processes using WOCl4 (abstract).  It would have been obvious to use WOCl4 as an etchant in Fu because Zhang’268 teaches using WOCl4 as an etchant.
	With respect to the limitation of “not onto one or more neighboring nitride or dielectric oxide films”, it is specifically noted that Zhang’219 teaches of using selective deposition to deposit a conductive layer onto the seed layer of base layer of copper (0071) and that the conductive material can be tungsten (0073).  There is no teaching of depositing onto one or more nitride and oxide films.
	Regarding claim 2, Fu teaches a temperature of 480-550oC, and a pressure of 10-40 Torr (0053) and Zhang’268 teaches using WOCl4 as an etchant (abstract).  With respect to the partial pressure, Fu teaches a sufficient partial pressure of WOCl4 (0053) and hence, would have been obvious to include the claimed partial pressure in the absence of a showing of criticality.
	Regarding claim 3, Fu teaches a temperature of 480-550oC, and a pressure of 10-40 Torr (0053).  With respect to the partial pressure, Fu teaches a sufficient partial pressure of WOCl4 (0053) and hence, would have been obvious to include the claimed partial pressure in the absence of a showing of criticality.
Regarding claim 4, Fu teaches that the bulk temperature can be the same as the metal film temperature (0045) and multiple substrates (0050) while Zhang’219 teaches selective deposition (0071).  Hence, one skilled in the art would reasonably expect that the bulk parameters can be the same as the metal film parameters.  Fu teaches a temperature of 480-550oC, and a pressure of 10-40 Torr (0053).  With respect to the partial pressure, Fu teaches a sufficient partial pressure of WOCl4 (0053) and hence, would have been obvious to include the claimed partial pressure in the absence of a showing of criticality.
Regarding claim 5, Fu teaches hydrogen (0007).  
Regarding claim 6, the applicant requires a specific hydrogen flow rate.  Fu teaches the introduction of hydrogen (0053-0054) at a specific pressure and duration.  It would have been obvious to utilize the claimed flow rate in the absence of a showing of criticality.

	In independent claim 7, the applicant further requires a precursor ampoule, a carrier gas, a reaction zone, specific flow rates, and etching.  Fu teaches ampoules (0013) and an inert gas with the metal-containing gas (0034), and a reaction zone (0019).  The issue of flow rates have been addressed above.  Zhang’268 teaches of selective etching using WOCl4 (abstract).
	Regarding claim 8, the applicant requires a specific partial pressure.  Fu teaches a sufficient partial pressure of WOCl4 (0053) and hence, would have been obvious to include the claimed partial pressure in the absence of a showing of criticality.
	Regarding claim 9, Fu teaches introducing a first process gas and purge followed by the introduction of a second process gas and purge (0036-0040 and Figure 1).
	Regarding claim 10, Fu teaches a mixture of a first reactive gas and a second reactive gas (0026).
	Regarding claim 11, Fu teaches a pulse flow of the second reactive gas (0018).
	Regarding claim 12, the applicant requires a specific concentration.  Fu teaches a varying the concentration of the first reactive gas (0036-0037) and hence, would have been obvious to include the claimed concentration in the absence of a showing of criticality.
	Regarding claim 13, Fu teaches a temperature from about 50 to about 650oC (0046).

	In independent claim 14, the applicant further requires an ampoule temperature.  Zhang’268 teaches an ampoule temperature of about 50 to about 90oC (0023), which overlaps the claimed range.
Regarding claim 15, the applicant requires a specific concentration.  Fu teaches a varying the concentration of the first reactive gas (0036-0037) and hence, would have been obvious to include the claimed concentration in the absence of a showing of criticality.
	Regarding claims 16-17, the applicant requires specific pulse times.  Fu teaches pulsing (0018) and a pulse time of 0.1 second (0054).  To vary pulse times would have been obvious given Fu’s teaching and in the absence of a showing of criticality.
Regarding claim 18, Fu teaches introducing a first process gas and purge followed by the introduction of a second process gas and purge (0036-0040 and Figure 1).
Regarding claim 19, Fu teaches a mixture of a first reactive gas and a second reactive gas (0026).

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
Applicant argues that Zhang’219 does not teach or suggest selective deposition by using a third set of process conditions (p.7).
The examiner disagrees.  It is noted that Zhang’219 teaches of using selective deposition to deposit a conductive layer onto the seed layer of base layer of copper (0071) and that the conductive material can be tungsten (0073).  There is no teaching of depositing onto one or more nitride and oxide films.  Hence, the third set of process conditions are met by the cited reference.
Applicant’s arguments have been considered but are not deemed persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        06/07/2022